Citation Nr: 0432713	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  95-20 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982 and from September 1990 to March 1991.  He also 
had service with the National Guard.

By rating decision dated in December 1987, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a psychiatric disability.  He has sought to reopen his 
claim on several subsequently occasions, and was denied each 
time, most recently in September 1993.  He was notified of 
this decision and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
In July 1994, the veteran again attempted to reopen his claim 
for service connection for a psychiatric disability.  In a 
rating action dated in October 1994, the RO concluded that 
new and material evidence had not been submitted, and the 
veteran's claim for service connection for a psychiatric 
disability remained denied.  This case was previous before 
the Board of Veterans' Appeals (Board) in December 1998, at 
which time it was remanded for additional development of the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its December 1998 remand, the Board requested, in part, 
that the RO attempt to confirm whether the veteran had an 
additional period of active duty and/or active duty for 
training.  In addition, medical records from any period of 
such duty were to be procured.  The Board observes that an 
additional period of active duty was verified.  The RO 
contacted the National Personnel Records Center which 
indicted that it sent the veteran's entrance examination, but 
that no other records were on file at that location.  It is 
noted that the entrance examination was from the veteran's 
initial period of active duty, not the period from September 
1990 to March 1991.  The record also reflects that the 
veteran was discharged from the Massachusetts National Guard 
in March 1998.  No further attempt was made to obtain the 
medical records from either the veteran's period of active 
duty or active duty for training.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the appropriate 
authorities to obtain the service medical 
records from the veteran's second period 
of active duty, as well as his medical 
records from his service with the 
National Guard.  

2.  Thereafter, based on the evidence 
received, the RO should undertake any 
appropriate development.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

